     Case 3:16-cv-02793-BTM-MSB Document 52 Filed 06/22/20 PageID.2070 Page 1 of 8


 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
12    ANTHONY BOGARIN,                                  Case No.: 16cv2793-BTM (MSB)
13                                    Petitioner,       ORDER:
14    v.
                                                        (1) ADOPTING THE FINDINGS AND
15    S. HATTON, Warden, et al.,                        CONCLUSIONS OF UNITED STATES
                                Respondents.            MAGISTRATE JUDGE;
16
17                                                      (2) OVERRULING PETITIONER’S
                                                        OBJECTIONS;
18
19                                                      (3) DENYING PETITION FOR A
                                                        WRIT OF HABEAS CORPUS; and
20
21                                                      (4) ISSUING A CERTIFICATE OF
                                                        APPEALABILITY AS TO ALL
22                                                      CLAIMS
23
24          Petitioner Anthony Bogarin is a state prisoner proceeding pro se and in forma
25    pauperis with a First Amended Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C.
26    § 2254. (ECF No. 29.) He challenges his San Diego County Superior Court conviction of
27    attempted first degree burglary for which he was sentenced to 35 years to life in prison,
28    enhanced by two prior burglary convictions. (Id. at 1-2.) He claims insufficient evidence

                                                    1
                                                                              16cv2793-BTM (MSB)
     Case 3:16-cv-02793-BTM-MSB Document 52 Filed 06/22/20 PageID.2071 Page 2 of 8


 1    supports the element of attempted burglary requiring a direct but ineffective step toward
 2    the commission of a burglary (claim one), the admission of his two prior burglary
 3    convictions to show intent unfairly portrayed him as a bad person with a criminal
 4    disposition and were irrelevant since the defense conceded intent (claim two), and defense
 5    counsel was ineffective in conceding intent, presenting a legally invalid defense, and
 6    forgoing a viable defense (claim three). (Id. at 6-20.)
 7          Respondent answers that the state court adjudication of claims one and two is neither
 8    contrary to, nor an unreasonable application of, clearly established federal law, nor based
 9    on an unreasonable determination of the facts, and that although state court remedies are
10    not exhausted as to claim three it fails on the merits. (ECF No. 42 at 13-22.) Petitioner
11    replies in his Traverse that he properly exhausted state court remedies as to claim three and
12    requests an evidentiary hearing. (ECF No. 47 at 6-19.)
13          United States Magistrate Judge Michael S. Berg has filed a Report and
14    Recommendation (“R&R”) finding that claim three is exhausted and an evidentiary hearing
15    is unwarranted, and recommending federal habeas relief be denied because the state court
16    adjudication of all three claims is neither contrary to, nor an unreasonable application of,
17    clearly established federal law nor based on an unreasonable determination of the facts.
18    (ECF No. 48.) Petitioner has filed Objections to the R&R contending that the denial of
19    habeas relief on the merits of his claims is fundamentally unfair, repeating his request for
20    an evidentiary hearing, and requesting a Certificate of Appealability. (ECF No. 50.)
21          The Court has reviewed the R&R pursuant to 28 U.S.C. § 636(b)(1), which provides
22    that: “A judge of the court shall make a de novo determination of those portions of the
23    report or specified proposed findings or recommendations to which objection is made. A
24    judge of the court may accept, reject, or modify, in whole or in part, the findings or
25    recommendations made by the magistrate judge. The judge may also receive further
26    evidence or recommit the matter to the magistrate judge with instructions.” 28 U.S.C.
27    § 636(b)(1). Having conducted a de novo review of the R&R, the Court ADOPTS the
28    Magistrate Judge’s findings and conclusions in full, OVERRULES Petitioner’s

                                                    2
                                                                                 16cv2793-BTM (MSB)
     Case 3:16-cv-02793-BTM-MSB Document 52 Filed 06/22/20 PageID.2072 Page 3 of 8


 1    Objections, DENIES the First Amended Petition for a Writ of Habeas Corpus, and
 2    ISSUES a Certificate of Appealability as to all claims.
 3          As recounted in the R&R, the evidence showed that Petitioner knocked and rang the
 4    doorbell of a house about 25 times, jiggled the door knob and pushed against the door, and
 5    walked to the side of the house where he moved trash cans from in front of a gate leading
 6    into the backyard, which frightened the sole occupant at the time, Christina Galvan, into
 7    calling the police. (ECF No. 48 at 3-4.) The police encountered Petitioner, who matched
 8    Galvan’s description, riding a bicycle about a block away, who told them he was looking
 9    for work and had only knocked once on the door. (Id.) Despite defense counsel’s pre-trial
10    offer to concede Petitioner initially harbored the intent to burglarize the house but did not
11    take a direct step toward a burglary, and despite defense counsel’s opening statement that
12    “intent is not the issue,” the prosecutor was allowed to introduce evidence of two prior
13    burglary convictions which the jury was instructed and reminded by both attorneys could
14    only be considered for their similarities to the instant crime to show intent to commit
15    burglary. (Id. at 5, 24.) The victim of the first prior testified she and her six-year old
16    daughter were home when a man rang the doorbell at least 12 times, knocked on the door
17    at least five times, and repeatedly jumped up to look through the window on top of her
18    door, and that she and her daughter hid underneath a car in the garage and called the police.
19    (Id. at 5.) Petitioner was arrested inside the house, which he had tried to enter by breaking
20    a bathroom window while standing on garbage cans before climbing over a gate into the
21    backyard and entering through a sliding door. (Id.) The second prior involved a man who
22    returned home to find broken glass on the floor and Petitioner inside his house. (Id.)
23          The prosecutor argued that Petitioner’s acts of attempting to ascertain whether the
24    house was occupied by knocking and ringing the doorbell, attempting to force his way
25    through the front door, and attempting to enter the backyard by moving the trash cans away
26    from the gate, were direct steps toward a burglary. (Id. at 5-6.) Defense counsel argued in
27    closing that Petitioner “at least at some point was intending to do something, intending to
28    do something against the law, but he did not follow through, and therefore he is not guilty

                                                    3
                                                                                 16cv2793-BTM (MSB)
     Case 3:16-cv-02793-BTM-MSB Document 52 Filed 06/22/20 PageID.2073 Page 4 of 8


 1    of attempted burglary,” and argued that unlike his prior offenses he did not jump a gate,
 2    break a window, enter the backyard or the house, and knocking on a door and ringing a
 3    doorbell is at best an indication of planning or intent, not a direct step toward a burglary.
 4    (Id. at 6.) Counsel argued that even if Petitioner initially intended to burglarize the house
 5    as he had done in the past, he changed his mind and left freely and voluntarily before he
 6    committed a direct step towards a burglary. (Id.)
 7          Petitioner claims here that insufficient evidence was presented to support an element
 8    of attempted burglary (requiring proof beyond a reasonable doubt that he took a direct but
 9    ineffective step toward the commission of a burglary which would ordinarily result in a
10    completed crime unless interrupted), arguing that the evidence showed he abandoned any
11    burglary attempt independent of any outside influence or occurrence prior to committing a
12    direct step (claim one), he was denied due process by the introduction of evidence of his
13    two prior burglary convictions because they were only relevant to intent which the defense
14    conceded and therefore unfairly showed he was bad person with a criminal disposition
15    (claim two), and he received ineffective assistance of counsel due to defense counsel:
16    (a) presenting a nonviable defense of conceding he approached the house with the intent of
17    burglarizing and abandoning the attempt before taking a direct but ineffective step toward
18    committing a burglary, which (in contrast to his argument in claim one), amounted to a
19    concession of guilt due to the strong evidence he took a direct step, and (b) failed to argue
20    he was in the neighborhood with a work crew all week and had knocked on the door
21    believing he was reporting for work (claim three). (ECF No. 29 at 6-20.)
22          The state appellate court opinion, the last reasoned state court decision as to claims
23    one and two, states:
24                The evidence supports findings Bogarin approached Galvan’s house
            and, over a period of five minutes, rang its doorbell about 25 times, repeatedly
25
            knocked on the front door, jiggled the doorknob, and leaned or pushed into
26          the door with his shoulder about four times. The evidence also supports a
            finding Bogarin then went to the side of the house and moved two trash cans
27
            that were positioned directly in front of a locked gate before leaving the
28          premises. The jury could reasonably infer Bogarin had the specific intent to

                                                    4
                                                                                 16cv2793-BTM (MSB)
     Case 3:16-cv-02793-BTM-MSB Document 52 Filed 06/22/20 PageID.2074 Page 5 of 8


 1          burglarize Galvan’s house when he approached it. It could also reasonably
            infer that he committed direct but ineffectual acts toward the commission of
 2
            that burglary when he presumably attempted to ascertain whether anyone was
 3          home by repeatedly ringing the doorbell and knocking on the front door,
            jiggled the doorknob and leaned or pushed into the door with his shoulder in
 4
            an unsuccessful attempt to open the door, and moved the two trash cans in
 5          front of the side gate in an unsuccessful attempt to enter the backyard through
            the gate, which he discovered was locked. Considering the evidence and
 6
            inferences therefrom favorably to support the jury’s verdict, we conclude the
 7          jury reasonably found Bogarin committed direct but ineffectual acts toward
            the commission of a burglary of Galvan’s house. The jury could reasonably
 8
            find, contrary to Bogarin’s assertion, that his acts were more than mere
 9          preparation for a burglary of Galvan’s house.
10
                   Bogarin also argues the evidence is insufficient to support a finding he
11          took a direct step toward the commission of a burglary because there is no
            evidence his completion of the burglary was prevented by an extraneous or
12
            outside influence or circumstance (e.g., a discovery or being frightened off by
13          anyone) and instead supports only an inference he voluntarily abandoned his
            plan to burglarize Galvan’s house before committing any direct step toward
14
            its commission. However, as stated above, voluntary abandonment after a
15          direct step toward commission of a burglary is not a defense to a charge of
            attempted burglary. (Dillon, supra, 34 Cal.3d at pp. 454-455.) In any event,
16
            the jury could reasonably infer Bogarin voluntarily abandoned his efforts to
17          burglarize Galvan’s house because his attempt was frustrated by the locked
            front door and then the locked side gate.
18
19    (ECF No. 11-10, Lodgment No. 8, People v. Bogarin, No. D067390, slip op. at 4-9.)
20          With respect to claim two, the appellate court found:
21                 Based on our review of the record, we conclude Bogarin probably
            would not have obtained a more favorable verdict had the evidence of his two
22
            prior burglaries been excluded. In his counsel’s opening statement and
23          closing argument, the element of specific intent was, in effect, conceded. On
            the charge of attempted burglary, the crux of the case therefore was whether
24
            he took any direct but ineffectual step toward the commission of a burglary.
25          The jury heard the testimony of Galvan and her father, which provided strong
            proof that Bogarin’s actions at Galvan’s house were not merely in preparation
26
            for a burglary, but instead were direct steps toward the commission of a
27          burglary. The jury could reasonably infer Bogarin repeatedly rang the
            doorbell and knocked on the door to ascertain whether anyone was inside the
28
            house. The jury could further reasonably infer he jiggled the doorknob and

                                                   5
                                                                                16cv2793-BTM (MSB)
     Case 3:16-cv-02793-BTM-MSB Document 52 Filed 06/22/20 PageID.2075 Page 6 of 8


 1          pushed or leaned against the door four times in an attempt to break into the
            house. The jury could also reasonably infer that when he was unsuccessful in
 2
            doing so, he went around the side of the house and moved the two trash cans
 3          in an attempt to access the backyard and house through the side gate, but
            abandoned his attempt to burglarize the house after finding the gate was
 4
            locked. It is unlikely the evidence of Bogarin’s two prior burglaries would
 5          have changed the jury’s inferences regarding his actions in the instant case.
            Alternatively stated, it is highly unlikely the jury would instead have inferred
 6
            all of those actions by Bogarin were merely in preparation for, and not direct
 7          steps toward, the commission of a burglary. We conclude any error by the
            court in admitting the evidence of his two prior burglaries was not prejudicial
 8
            and does not require reversal of his conviction of attempted burglary. (People
 9          v. Rivera, supra, 41 Cal.3d at p. 393; People v. Watson, supra, 46 Cal.2d at p.
            836.)
10
11    (ECF No. 11-10, Lodgment No. 8, People v. Bogarin, No. D067390, slip op. at 9-17.)
12          The Magistrate Judge correctly found that Petitioner had failed to satisfy the
13    provisions of 28 U.S.C. § 2254(d) with respect to the state appellate court adjudication of
14    claim one because that adjudication is consistent with Jackson v. Virginia, 443 U.S. 307,
15    324 (1979) (holding that federal habeas petitioners bear a heavy burden of demonstrating
16    the evidence is so lacking that no rational trier of fact would convict), and was not based
17    on an unreasonable determination of the facts. (ECF No. 48 at 9-15.) The Magistrate
18    Judge also correctly found Petitioner could not satisfy 28 U.S.C. § 2254(d)(1) with respect
19    to claim two because there is no clearly established federal law regarding the admission of
20    propensity evidence, and that he did not satisfy 28 U.S.C. § 2254(d)(2) because the factual
21    findings of the state court were objectively reasonable, but even if he could satisfy either
22    provision he had not established a federal constitutional violation because the admission of
23    his prior burglary convictions was not fundamentally unfair since the jury was instructed
24    and repeatedly reminded they were only relevant to the issue of intent to commit burglary,
25    which was conceded by the defense and established by other evidence, and because defense
26    counsel used them to support a defense that his current actions were so unlike his prior
27    burglaries that he had abandoned his burglary attempt in this case prior to making a direct
28    act toward a burglary. (Id. at 15-25.) The objections to claims one and two are overruled.

                                                   6
                                                                                 16cv2793-BTM (MSB)
     Case 3:16-cv-02793-BTM-MSB Document 52 Filed 06/22/20 PageID.2076 Page 7 of 8


 1          With respect to claim three, ineffective assistance of counsel for presenting a defense
 2    conceding Petitioner approached the house with the intent to burglarize it but contending
 3    he abandoned the effort prior to taking a direct step towards a burglary, and failing to argue
 4    he approached the house looking for work, the Court adopts the findings and conclusions
 5    of the Magistrate Judge that this claim is exhausted and that defense counsel’s strategy
 6    amounted to an informed trial tactic precluding federal habeas relief under 28 U.S.C.
 7    § 2254(d). (ECF No. 48 at 30-35.) Petitioner argues in his Objections that denial of this
 8    claim is fundamentally unfair because counsel should have presented a defense that he
 9    knocked on the door looking for work rather than conceding he intended to burglarize the
10    house but eventually abandoned the attempt. (ECF No. 50 at 8-12.) In light of the contrast
11    between his statement to the police when he was initially contacted that he only knocked
12    on the door once, and the occupant’s testimony that he knocked and rang the doorbell 25
13    times each before walking around to the side of the house, which itself is strong evidence
14    of intent to burglarize, he has not overcome his heavy burden of demonstrating that
15    informed, tactical decisions by counsel of this nature are virtually unassailable. See
16    Strickland v. Washington, 466 U.S. 668, 689 (1984). The Court overrules Petitioner’s
17    objections and denies habeas relief as to claim three for the reasons set forth in the R&R.
18          The Magistrate Judge correctly found that an evidentiary hearing is not warranted
19    because Petitioner’s claims can be denied without further development of the record. (ECF
20    No. 48 at 35.) Petitioner asserts in his Objections that an evidentiary hearing may be in
21    order if he has presented a viable claim. (ECF No. 50 at 12.) The Court overrules
22    Petitioner’s objection in this regard and declines to hold an evidentiary hearing for the
23    reasons set forth in the R&R.
24          Finally, Petitioner states that “his issues may warrant further inquiry, and reasonable
25    jurists could debate whether he has made a case for further proceedings.” (Id.) The Court
26    construes this as a request for a Certificate of Appealability. “[T]he only question [in
27    determining whether to grant a Certificate of Appealability] is whether the applicant has
28    shown that jurists of reason could disagree with the district court’s resolution of his

                                                    7
                                                                                  16cv2793-BTM (MSB)
     Case 3:16-cv-02793-BTM-MSB Document 52 Filed 06/22/20 PageID.2077 Page 8 of 8


 1    constitutional claims or that jurists could conclude the issues presented are adequate to
 2    deserve encouragement to proceed further.” Buck v. Davis, 580 U.S. ___, 137 S.Ct. 759,
 3    773 (2017). The standard required for granting a Certificate of Appealability is “relatively
 4    low,” and “[t]he Court must resolve any doubts regarding the propriety of a COA in the
 5    petitioner’s favor.” Jennings v. Woodford, 290 F.3d 1006, 1010 (9th Cir. 2002). The Court
 6    issues a Certificate of Appealability as to all claims.
 7                                  CONCLUSION AND ORDER
 8          The Court ADOPTS the findings and conclusions of the Magistrate Judge in full,
 9    OVERRULES Petitioner’s Objections, DENIES the First Amended Petition for a Writ of
10    Habeas Corpus for the reasons set forth in the R&R, and ISSUES a Certificate of
11    Appealability as to all claims in the First Amended Petition.
12    Dated: June 22, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     8
                                                                                16cv2793-BTM (MSB)
